Exhibit 10.2

STATE OF SOUTH DAKOTA

BOARD OF ECONOMIC DEVELOPMENT

REDI Loan Number 11-04-A

PROMISSORY NOTE

 

    Elk Point, South Dakota

$857,500

    November 2, 2011

For value received, the undersigned Manitex Load King, Inc., of 701 East Rose
St., Elk Point, SD 57025 promises to pay, in lawful money of the United States
of America, to the order of SOUTH DAKOTA BOARD OF ECONOMIC DEVELOPMENT at the
offices of its Loan Servicing Agent, BankWest Inc., at P.O. Box 998, City of
PIERRE, State of SOUTH DAKOTA or at holder's option, at such other place as may
be designated from time to time by the holder Eight Hundred Fifty Seven Thousand
and Five Hundred Dollars ($857,500) with interest on unpaid principal computed
from the date of each advance to the undersigned at the rate of three percent
(3%) per annum, payment to be made in installments as follows:

By paying 59 equal monthly installments, in the amount of $4,755.67 (based on a
level 240 month amortization), beginning thirty (30) days from the date of this
Promissory Note, with the final balloon payment of principal and interest due at
the end of 60 months from the date of this Promissory Note.

This Promissory Note is issued pursuant to that certain Revolving Economic
Development and Initiative Fund (REDI) Loan Agreement dated the date hereof by
and between the Borrower and BED (the "Loan Agreement"), the terms and
provisions of which are hereby incorporated by reference, pursuant to SDCL
Chapters 1-16G and 1-33, as amended, and Rules and Regulations Article 68:02,
Administrative Rules South Dakota (ARSD).

This Promissory Note is secured by:

[x] Mortgage of even date.

[] Security Agreement of even date

[] Other

If any sum payable hereunder is not paid when due, or within 15 days thereafter,
or in the event of a default upon any term, covenant or condition of any of the
Loan Documents, then the entire outstanding principal balance shall thereafter
bear interest until paid or until the default is cured to BED’s satisfaction at
a fixed rate three percentage points higher that the prime rate of interest
published weekly in the Wall Street Journal, as published a the time of the
default.

 

Page 1 of 3



--------------------------------------------------------------------------------

The Borrower shall have the option of prepaying any installment of principal or
interest owing on this Promissory Note prior to the maturity date thereof
without penalty. If prepayments are made, such payment will include accrued
interest to the date of the prepayment on the amount of principal prepaid, and
principal payments shall be reduced in inverse order of maturity. Such
prepayments shall not in any way alter or suspend any obligations of the
Borrower under the terms of this Promissory Note or the Loan Agreement.

In the event of default in the payment of this Promissory Note, the Borrower
agrees to pay all costs of collection, including reasonable attorney fees.

The Borrower hereby waives presentment for payment, demand, notice of
nonpayment, protest, notice of protest, and notice of dishonor.

This Promissory Note and all instruments or documents securing the same shall be
governed by and construed in accordance with the laws of the State of South
Dakota.

Signed and sealed this 2 day of November, 2011.

 

    Manitex Load King, Inc. (SEAL)     BY:   /s/    David H. Gransee     ITS:  
Vice President

 

ATTEST: BY:   /s/    David J. Langevin ITS:   President

NOTE Corporate Borrowers must execute Loan Agreement, in corporate name, by duly
authorized officer, and seal must be affixed and duly attested;.

 

Page 2 of 3



--------------------------------------------------------------------------------

DECLARATION OF BUSINESS PURPOSE

The undersigned has applied to BED for credit in the amount not to exceed
$857,500. The undersigned warrants and represents that the credit will be used
primarily (50% or more) for the business or commercial purpose described in the
Loan Agreement, and will not be used primarily for personal, family or household
purposes. This declaration is to confirm that no disclosures are required under
the Federal Truth in Lending law and Regulations.

Dated at Elk Point, South Dakota, this 2nd day of November, 2011.

 

    Manitex Load King, Inc.          (SEAL)     BY:   /s/    David H. Gransee  
  ITS:   Vice President      

 

ATTEST: BY:   /s/    David J. Langevin ITS:   President

NOTE Corporate Borrowers must execute Loan Agreement, in corporate name, by duly
authorized officer, and seal must be affixed and duly attested.

 

Page 3 of 3